Execution Copy
SECOND AMENDMENT TO CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
December 19, 2008, by and among THE MERIDIAN RESOURCE CORPORATION, a Texas
corporation (the “Borrower”), the several banks, financial institutions and
other entities from time to time parties to the Credit Agreement (as defined
below) (collectively, the “Lenders”), and FORTIS CAPITAL CORP. (“Fortis”), as
administrative agent for the Lenders.
R E C I T A L S
     WHEREAS, the Borrower, Fortis as Administrative Agent, and the Lenders have
entered into an Amended and Restated Credit Agreement dated as of December 23,
2004 (as amended, the “Credit Agreement”);
     WHEREAS, the Borrower, Fortis as Administrative Agent, and the Lenders have
agreed to make certain amendments to the Credit Agreement;
     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
     1. Defined Terms. All capitalized terms used but not otherwise defined in
this Amendment shall have the meaning ascribed to them in the Credit Agreement.
Unless otherwise specified, all section references herein refer to sections of
the Credit Agreement.
     2. Amendments to Credit Agreement.
     2.1 Definitions (Section 1).
     (a) ABR. The definition of “ABR” is amended to read as follows:
     “‘ABR’ – for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of
1%, and (c) the Eurodollar Rate for an Interest Period of one month commencing
on such day. For purposes hereof: ‘Prime Rate’ shall mean the rate of interest
per annum publicly announced from time to time by Fortis Bank S.A./N.V. as its
prime rate in effect at its principal office in New York City (the Prime Rate
not being intended to be the lowest rate of interest charged by Fortis Bank
S.A./N.V. in connection with extensions of credit to debtors); and “Federal
Funds Effective Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of new York, or, if such rate is not so
published for any day which is
2ndAmendment to Credit Agreement — Meridian





--------------------------------------------------------------------------------



 



a Business Day, the average of the quotations for the day of such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it. Any change in the ABR due to a change in the
Prime Rate or the Federal Funds Effective Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.”
     (b) Applicable Margin. The definition of “Applicable Margin” is amended to
read as follows:
     “‘Applicable Margin’ – for any day with respect to Eurodollar Loans and ABR
Loans, the applicable per annum rate set forth below opposite the Borrowing Base
Usage in effect on any such day:

                      Eurodollar   ABR                    Borrowing Base Usage  
Margin   Margin
Less than or equal to 50%
    2.00 %     1.25 %
Greater than 50% and less than or equal to 75%
    2.25 %     1.50 %
Greater than 75% and less than or equal to 90%
    2.50 %     1.75 %
Greater than 90%
    3.25 %     2.50 %

As used herein, “Borrowing Base Usage” on any day means the percentage
equivalent to the ratio of (i) the sum of the aggregate principal amount of the
Loans then outstanding and Letter of Credit Outstandings on such day to (ii) the
Borrowing Base in effect on such day.”
     3. Borrowing Base. The Borrowing Base as of the effectiveness of this
Amendment is $95,000,000.00.
     4. Effectiveness of Amendment. This Amendment shall become effective upon
receipt by the Administrative Agent, on behalf of the Lenders, of:
     (a) An executed copy of this Amendment;
     (b) A copy of a Confirmation of Guarantee, in form and substance
satisfactory to the Administrative Agent, duly executed by each Guarantor; and
     (c) Payment of all fees due and owing to the Administrative Agent and the
Lenders.
2ndAmendment to Credit Agreement — Meridian

2



--------------------------------------------------------------------------------



 



     5. Ratifications, Borrower Representations and Warranties.
     5.1 The terms and provisions set forth in this Amendment shall modify and
supersede all inconsistent terms and provisions set forth in the Credit
Agreement and, except as expressly modified and superseded by this Amendment,
the terms and provisions of the Credit Agreement are ratified and confirmed and
shall continue in full force and effect. The Borrower and the Lenders agree that
the Credit Agreement and the Loan Documents, as amended hereby, shall continue
to be legal, valid, binding and enforceable in accordance with their respective
terms.
     5.2 To induce the Lenders to enter into this Amendment, the Borrower
ratifies and confirms that each representation and warranty set forth in the
Credit Agreement is true and correct in all material respects as if such
representations and warranties were made on the even date herewith (unless any
such representations and warranties are stated to refer to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date), and further
represents and warrants (a) that there has occurred since the date of the last
financial statements delivered to the Lender no event or circumstance that has
resulted or could reasonably be expected to result in a Material Adverse Effect,
(b) that no Event of Default exists on the date hereof, and (c) that the
Borrower is fully authorized to enter into this Amendment.
     6. Benefits. This Amendment shall be binding upon and inure to the benefit
of the Lender and the Borrower and their respective successors and assigns;
provided, however, that Borrower may not, without the prior written consent of
the Lenders, assign any rights, powers, duties or obligations under this
Amendment, the Credit Agreement or any of the other Loan Documents.
     7. Construction. This Amendment shall be governed by and construed in
accordance with the laws of the State of Texas.
     8. Invalid Provisions. If any provision of this Amendment is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable and the remaining provisions of this Amendment shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance.
     9. Entire Agreement. The Credit Agreement, as amended by this Amendment,
contains the entire agreement among the parties regarding the subject matter
hereof and supersedes all prior written and oral agreements and understandings
among the parties hereto regarding same.
     10. Reference to Credit Agreement. The Credit Agreement and any and all
other agreements, documents or instruments now or hereafter executed and
delivered pursuant to the terms hereof or pursuant to the terms of the Credit
Agreement, as amended hereby, are hereby amended so that any reference in the
Credit Agreement to the Credit Agreement shall mean a reference to the Credit
Agreement as amended hereby.
2ndAmendment to Credit Agreement — Meridian

3



--------------------------------------------------------------------------------



 



     11. Counterparts. This Amendment may be separately executed in any number
of counterparts (including by facsimile or other electronic transmission), each
of which shall be an original, but all of which, taken together, shall be deemed
to constitute one and the same agreement.
[The Remainder of this Page Intentionally Left Blank]
2ndAmendment to Credit Agreement — Meridian

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the day and year first written above.

                  THE MERIDIAN RESOURCE CORPORATION    
 
           
 
  By:   /s/ Lloyd V. DeLano    
 
  Name:   Lloyd V. DeLano    
 
  Title:   Senior Vice President and Chief Accounting Officer    

2ndAmendment to Credit Agreement — Meridian

5



--------------------------------------------------------------------------------



 



                  FORTIS CAPITAL CORP., as Administrative         Agent, Co-Lead
Arranger, Bookrunner, Issuing         Lender and a Lender    
 
           
 
  By:   /s/ David Montgomery    
 
  Name:   David Montgomery    
 
  Title:   Director    
 
           
 
  By:   /s/ Darrell Holley    
 
  Name:   Darrell Holley    
 
  Title:   Managing Director    

2ndAmendment to Credit Agreement — Meridian

6



--------------------------------------------------------------------------------



 



                  THE BANK OF NOVA SCOTIA, as Co-Lead Arranger, Syndication
Agent and a Lender    
 
           
 
  By:   /s/ David G. Mills    
 
  Name:   David G. Mills    
 
  Title:   Managing Director    

2ndAmendment to Credit Agreement — Meridian

7



--------------------------------------------------------------------------------



 



                  COMERICA BANK, as a Lender    
 
           
 
  By:   /s/ Greg Smith    
 
  Name:   Greg Smith    
 
  Title:   Senior Vice President    

2ndAmendment to Credit Agreement — Meridian

8



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION, as a Lender    
 
           
 
  By:   /s/ Justin M. Alexander    
 
  Name:   Justin M. Alexander    
 
  Title:   Vice President    

2ndAmendment to Credit Agreement — Meridian

9



--------------------------------------------------------------------------------



 



                  ALLIED IRISH BANKS plc, as a Lender    
 
           
 
  By:   /s/ Aiden L. Lanigan    
 
  Name:   Aiden L. Lanigan    
 
  Title:   Vice President    
 
           
 
  By:   /s/ Robert F. Moyle    
 
  Name:   Robert F. Moyle    
 
  Title:   Senior Vice President    

2ndAmendment to Credit Agreement — Meridian

10